—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about March 20, 1996, which adjudicated respondent a juvenile delinquent and placed her with the Division for Youth in a limited service facility for a period not to exceed 18 months, following a fact-finding determination that respondent had committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the first and second degrees, unanimously affirmed, without costs.
The finding was based on legally sufficient evidence and was not against the weight of the evidence that respondent accompanied the other perpetrators in approaching the victim, remained present during the robbery, alerted the others to "break it off’ upon the arrival of the police, and fled with the others (see, Matter of Carmelo N., 228 AD2d 682). Concur— Murphy, P. J., Milonas, Williams, Tom and Andrias, JJ.